Case 19-02877-jw   Doc 7   Filed 05/30/19 Entered 05/30/19 15:16:39   Desc Main
                            Document     Page 1 of 8
Case 19-02877-jw   Doc 7   Filed 05/30/19 Entered 05/30/19 15:16:39   Desc Main
                            Document     Page 2 of 8
Case 19-02877-jw   Doc 7   Filed 05/30/19 Entered 05/30/19 15:16:39   Desc Main
                            Document     Page 3 of 8
Case 19-02877-jw   Doc 7   Filed 05/30/19 Entered 05/30/19 15:16:39   Desc Main
                            Document     Page 4 of 8
Case 19-02877-jw   Doc 7   Filed 05/30/19 Entered 05/30/19 15:16:39   Desc Main
                            Document     Page 5 of 8
Case 19-02877-jw   Doc 7   Filed 05/30/19 Entered 05/30/19 15:16:39   Desc Main
                            Document     Page 6 of 8
Case 19-02877-jw   Doc 7   Filed 05/30/19 Entered 05/30/19 15:16:39   Desc Main
                            Document     Page 7 of 8
Case 19-02877-jw   Doc 7   Filed 05/30/19 Entered 05/30/19 15:16:39   Desc Main
                            Document     Page 8 of 8
